                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

  TRACY JONES,                     )
                                   )
           Plaintiff,              )
                                   )       No.                        3:20-CV-101-DCLC-HBG
  v.                               )
                                   )
  JOHN EVANS and KATIE SPURLING,   )
                                   )
           Defendants.             )
                            JUDGMENT ORDER

        For the reasons set forth in the memorandum opinion filed herewith, this pro se prisoner’s

 complaint for relief filed under 42 U.S.C. § 1983 is DISMISSED pursuant to Fed. R. Civ. P. 41(b),

 Plaintiff is ASSESSED the filing fee of $400, and the custodian of Plaintiff’s inmate trust account

 is DIRECTED to submit payments toward the filing fee in the manner set forth in the

 memorandum opinion.

        The Clerk is DIRECTED to send a copy of the memorandum opinion and this order to the

 Warden of Morgan County Correctional Complex and the Attorney General for the State of

 Tennessee and the Court’s financial deputy.

        Because the Court has CERTIFIED in the memorandum opinion that any appeal from this

 order would not be taken in good faith, should Plaintiff file a notice of appeal, he is DENIED

 leave to appeal in forma pauperis. See 28 U.S.C. § 1915(a)(3); Fed. R. App. P. 24.

        The Clerk is DIRECTED to close the file.

        SO ORDERED.

        E N T E R:

                                                      s/Clifton L. Corker
                                                      United States District Judge




Case 3:20-cv-00101-DCLC-HBG Document 7 Filed 04/24/20 Page 1 of 2 PageID #: 28
  ENTERED AS A JUDGMENT
    s/ John L. Medearis
    CLERK OF COURT




                                      2

Case 3:20-cv-00101-DCLC-HBG Document 7 Filed 04/24/20 Page 2 of 2 PageID #: 29
